EXHIBIT 10.2

 

Notice of Grant of Stock Option and Terms and Conditions of Stock Option   Exar
Corporation ID: [                    ]   [Address]   [Address]

 

Grantee:    [Name]    Option Number:    [                    ]    [Address]   
Plan:    2006    [Address]    ID:    [                    ]

Effective [                    ] (the “Award Date”), you (the “Grantee”) have
been granted a nonqualified stock option (the “Option”) to buy
[                    ] shares1 of Common Stock of Exar Corporation (the
“Corporation”) at a price of $[                    ] per share1 (the “Exercise
Price”).

The aggregate Exercise Price of the shares subject to the Option is
$[                    ].1

[The Option will become vested as to                             .1, 2 ]

The Option will expire on [                    ] (the “Expiration Date”). 1, 2

By your signature and the Corporation’s signature below, you and the Corporation
agree that the Option is granted under and governed by the terms and conditions
of the Corporation’s 2006 Equity Incentive Plan (the “Plan”) and the Terms and
Conditions of Nonqualified Stock Option (the “Terms”), which are attached and
incorporated herein by this reference. This Notice of Grant of Stock Option,
together with the Terms, will be referred to as your Option Agreement. The
Option has been granted to you in addition to, and not in lieu of, any other
form of compensation otherwise payable or to be paid to you. Capitalized terms
are defined in the Plan if not defined herein or in the Terms. You acknowledge
receipt of a copy of the Terms, the Plan and the Prospectus for the Plan.

 

 

Exar Corporation

  

 

Date

 

[                    ]

  

 

Date

      Date:       Time:

--------------------------------------------------------------------------------

1 Subject to adjustment under Section 7.1 of the Plan.

2 Subject to early termination under Section 5 of the Terms and Section 7.2 of
the Plan.



--------------------------------------------------------------------------------

EXAR CORPORATION

2006 EQUITY INCENTIVE PLAN

TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTION

1. General.

These Terms and Conditions of Nonqualified Stock Option (these “Terms”) apply to
a particular stock option (the “Option”) if incorporated by reference in the
Notice of Grant of Stock Option (the “Grant Notice”) corresponding to that
particular grant. The recipient of the Option identified in the Grant Notice is
referred to as the “Grantee.” The per share exercise price of the Option as set
forth in the Grant Notice is referred to as the “Exercise Price.” The effective
date of grant of the Option as set forth in the Grant Notice is referred to as
the “Award Date.” The exercise price and the number of shares covered by the
Option are subject to adjustment under Section 7.1 of the Plan.

The Option was granted under and subject to the Exar Corporation 2006 Equity
Incentive Plan (the “Plan”). Capitalized terms are defined in the Plan if not
defined herein. The Option has been granted to the Grantee in addition to, and
not in lieu of, any other form of compensation otherwise payable or to be paid
to the Grantee. The Grant Notice and these Terms are collectively referred to as
the “Option Agreement” applicable to the Option.

2. Vesting; Limits on Exercise; Incentive Stock Option Status.

The Option shall vest and become exercisable in percentage installments of the
aggregate number of shares subject to the Option as set forth on the Grant
Notice. The Option may be exercised only to the extent the Option is vested and
exercisable.

 

  •   Cumulative Exercisability. To the extent that the Option is vested and
exercisable, the Grantee has the right to exercise the Option (to the extent not
previously exercised), and such right shall continue, until the expiration or
earlier termination of the Option.

 

  •   No Fractional Shares. Fractional share interests shall be disregarded, but
may be cumulated.

 

  •   Nonqualified Stock Option. The Option is a nonqualified stock option and
is not, and shall not be, an incentive stock option within the meaning of
Section 422 of the Code.

3. Continuance of Employment/Service Required; No Employment/Service Commitment.

The vesting schedule applicable to the Option requires continued employment or
service through each applicable vesting date as a condition to the vesting of
the applicable installment of the Option and the rights and benefits under this
Option Agreement. Employment or service for only a portion of the vesting
period, even if a substantial portion, will not entitle the Grantee to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of employment or services as provided in
Section 5 below or under the Plan.

Nothing contained in this Option Agreement or the Plan constitutes a continued
employment or service commitment by the Corporation or any of its Subsidiaries,
affects the Grantee’s status, if he or she is an employee, as an employee at
will who is subject to termination without cause, confers upon the Grantee any
right to remain employed by or in service to the Corporation or any Subsidiary,
interferes in any way with the right of the Corporation or any Subsidiary at any
time to terminate such employment or service, or affects the right of the
Corporation or any Subsidiary to increase or decrease the Grantee’s other
compensation.



--------------------------------------------------------------------------------

4. Method of Exercise of Option.

The Option shall be exercisable by the delivery to the Secretary of the
Corporation (or such other person as the Administrator may require pursuant to
such administrative exercise procedures as the Administrator may implement from
time to time) of:

 

  •   a written notice stating the number of shares of Common Stock to be
purchased pursuant to the Option or by the completion of such other
administrative exercise procedures as the Administrator may require from time to
time,

 

  •   payment in full for the Exercise Price of the shares to be purchased in
cash, check or by electronic funds transfer to the Corporation, or (subject to
compliance with all applicable laws, rules, regulations and listing requirements
and further subject to such rules as the Administrator may adopt as to any
non-cash payment) in shares of Common Stock already owned by the Grantee, valued
at their Fair Market Value on the exercise date;

 

  •   any written statements or agreements required pursuant to Section 8.1 of
the Plan; and

 

  •   satisfaction of the tax withholding provisions of Section 8.5 of the Plan.

The Administrator also may, but is not required to, authorize a non-cash payment
alternative by notice and third party payment in such manner as may be
authorized by the Administrator, or, subject to such procedures as the
Administrator may adopt, authorize a “cashless exercise” with a third party who
provides simultaneous financing for the purposes of (or who otherwise
facilitates) the exercise of the Option.

5. Early Termination of Option.

5.1 Expiration Date. Subject to earlier termination as provided below in this
Section 5, the Option will terminate on the “Expiration Date” set forth in the
Grant Notice (the “Expiration Date”).

5.2 Possible Termination of Option upon Certain Corporate Events. The Option is
subject to termination in connection with certain corporate events as provided
in Section 7.2 of the Plan.

5.3 Termination of Option upon a Termination of Grantee’s Employment or
Services. Subject to earlier termination on the Expiration Date of the Option or
pursuant to Section 5.2 above, if the Grantee ceases to be employed by or ceases
to provide services to the Corporation or a Subsidiary, the following rules
shall apply (the last day that the Grantee is employed by or provides services
to the Corporation or a Subsidiary is referred to as the Grantee’s “Severance
Date”):

 

  •   other than as expressly provided below in this Section 5.3, (a) the
Grantee will have until the date that is 3 months after his or her Severance
Date to exercise the Option (or portion thereof) to the extent that it was
vested on the Severance Date, (b) the Option, to the extent not vested on the
Severance Date, shall terminate on the Severance Date, and (c) the Option, to
the extent exercisable for the 3-month period following the Severance Date and
not exercised during such period, shall terminate at the close of business on
the last day of the 3-month period;



--------------------------------------------------------------------------------

  •   if the termination of the Grantee’s employment or services is the result
of the Grantee’s death or Total Disability (as defined below), (a) the Grantee
(or his beneficiary or personal representative, as the case may be) will have
until the date that is 12 months after the Grantee’s Severance Date to exercise
the Option, (b) the Option, to the extent not vested on the Severance Date,
shall terminate on the Severance Date, and (c) the Option, to the extent
exercisable for the 12-month period following the Severance Date and not
exercised during such period, shall terminate at the close of business on the
last day of the 12-month period;

 

  •   if the Grantee’s employment or services are terminated by the Corporation
or a Subsidiary for Cause (as defined below), the Option (whether vested or not)
shall terminate on the Severance Date.

For purposes of the Option, “Total Disability” means a “permanent and total
disability” (within the meaning of Section 22(e)(3) of the Code or as otherwise
determined by the Administrator).

For purposes of the Option, “Cause” means that the Grantee:

 

  (1) has been negligent in the discharge of his or her duties to the
Corporation or any of its Subsidiaries, has refused to perform stated or
assigned duties or is incompetent in or (other than by reason of a disability or
analogous condition) incapable of performing those duties;

 

  (2) has been dishonest or committed or engaged in an act of theft,
embezzlement or fraud, a breach of confidentiality, an unauthorized disclosure
or use of inside information, customer lists, trade secrets or other
confidential information; has breached a fiduciary duty, or willfully and
materially violated any other duty, law, rule, regulation or policy of the
Corporation, any of its Subsidiaries or any affiliate of the Corporation or any
of its Subsidiaries; or has been convicted of a felony or misdemeanor (other
than minor traffic violations or similar offenses);

 

  (3) has materially breached any of the provisions of any agreement with the
Corporation, any of its Subsidiaries or any affiliate of the Corporation or any
of its Subsidiaries; or

 

  (4) has engaged in unfair competition with, or otherwise acted intentionally
in a manner injurious to the reputation, business or assets of, the Corporation,
any of its Subsidiaries or any affiliate of the Corporation or any of its
Subsidiaries; has improperly induced a vendor or customer to break or terminate
any contract with the Corporation, any of its Subsidiaries or any affiliate of
the Corporation or any of its Subsidiaries; or has induced a principal for whom
the Corporation, any of its Subsidiaries or any affiliate of the Corporation or
any of its Subsidiaries acts as agent to terminate such agency relationship.

In all events the Option is subject to earlier termination on the Expiration
Date of the Option or as contemplated by Section 5.2. The Administrator shall be
the sole judge of whether the Grantee continues to render employment or services
for purposes of this Option Agreement.

6. Non-Transferability.

The Option and any other rights of the Grantee under this Option Agreement or
the Plan are nontransferable and exercisable only by the Grantee, except as set
forth in Section 5.7 of the Plan.



--------------------------------------------------------------------------------

7. Notices.

Any notice to be given under the terms of this Option Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Grantee at the address last reflected on
the Corporation’s payroll records, or at such other address as either party may
hereafter designate in writing to the other. Any such notice shall be delivered
in person or shall be enclosed in a properly sealed envelope addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government. Any such notice shall be given only
when received, but if the Grantee is no longer employed by the Corporation or a
Subsidiary, shall be deemed to have been duly given five business days after the
date mailed in accordance with the foregoing provisions of this Section 7.

8. Plan.

The Option and all rights of the Grantee under this Option Agreement are subject
to the terms and conditions of the Plan, incorporated herein by this reference.
The Grantee agrees to be bound by the terms of the Plan and this Option
Agreement. The Grantee acknowledges having read and understanding the Plan, the
Prospectus for the Plan, and this Option Agreement. Unless otherwise expressly
provided in other sections of this Option Agreement, provisions of the Plan that
confer discretionary authority on the Board or the Administrator do not and
shall not be deemed to create any rights in the Grantee unless such rights are
expressly set forth herein or are otherwise in the sole discretion of the Board
or the Administrator so conferred by appropriate action of the Board or the
Administrator under the Plan after the date hereof.

9. Entire Agreement.

This Option Agreement and the Plan together constitute the entire agreement and
supersede all prior understandings and agreements, written or oral, of the
parties hereto with respect to the subject matter hereof. The Plan and this
Option Agreement may be amended pursuant to Section 8.6 of the Plan. Such
amendment must be in writing and signed by the Corporation. The Corporation may,
however, unilaterally waive any provision hereof in writing to the extent such
waiver does not adversely affect the interests of the Grantee hereunder, but no
such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.

10. Governing Law.

This Option Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to conflict of
law principles thereunder.

11. Effect of this Agreement.

Subject to the Corporation’s right to terminate the Option pursuant to
Section 7.2 of the Plan, this Option Agreement shall be assumed by, be binding
upon and inure to the benefit of any successor or successors to the Corporation.

12. Counterparts.

This Option Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.



--------------------------------------------------------------------------------

13. Section Headings.

The section headings of this Option Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.